                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Michael L. Levey,

            Plaintiff,

     v.                                     Case No. 2:18-cv-88

Commissioner of
Social Security,

            Defendant.

                                    ORDER
     This matter is before the court for consideration of the
October 1, 2018, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C. §636(b).       The magistrate judge noted that on September 5,
2018, an order was issued directing plaintiff to show cause why
this action should not be dismissed for failure to prosecute due to
plaintiff’s failure to file a statement of errors.           Plaintiff was
advised that a failure to respond to the order would result in
dismissal of the action.       No response to the show cause order was
filed.     The magistrate judge recommended that the this action be
dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b).
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days “will result in a waiver of the right to de novo
review by the District Judge and waiver of the right to appeal the
judgment of the District Court.”        Doc. 12, p. 4.     The time period
for filing objections to the report and recommendation has expired,
and no party has objected to the report and recommendation.
     The    court    adopts   the   report    and   recommendation   of   the
magistrate judge (Doc. 12). Pursuant to Rule 41(b), this action is
dismissed with prejudice for failure to prosecute.


Date: October 24, 2018             s/James L. Graham
                           James L. Graham
                           United States District Judge




                                2
